BLAND, P. J.
(after stating the facts). — With the exception of items to be noted below, it is not contended by appellant that Hines did not pay out the sums of money for which he gave himself credit on his own books or that he made any payment or payments that were not legitimate and proper to be made. On the recorder’s bond, account, Hines gave himself credit for $200 paid to Betty White on July 2, 1897. On his clerk’s bond account, he entered a credit of $200 on .the same day as paid to Betty White. It is contended by appellant that but one payment ofs $200 was made on July 2, 1897, to Mrs. White. Hines being dead, there was no witness to explain this apparent duplicate credit for $200, and respondent concedes that one or the other of the entries is probably erroneous and does not resist the contention of appellant that one of them should be eliminated from the calculation in stating the account between the estate of Hines and plaintiff. Hines credited himself with $50 attorney’s fees for services rendered White at the November term, 1893, of the Texas Circuit Court and $200 attorney’s fees at the November term, 1894, of the same court. Plaintiff, in his deposition, denies that he owes these fees. He does not deny that the services were rendered by Hines as his attorney, but testified that he had paid Hines for all services except those rendered after the employment of Hines & Woodside in January, 1895. White does not state in his deposition when, where or in what he paid for the services, and considering the seriousness of the difficulties in which he was involved about this time, and the disposition he made of his personal assets during this period, and his flight from the State, it is probable that his memory is at fault in respect to the payment of these fees to Mr. Hines. The learned trial judge considered the entry of the credits by Mr. Hines on his books of accounts as en*126titled to greater weight than the general and unsatisfactory statement of Mr. White that he had paid the fees. All things considered, we are not disposed to find fault with this finding of the trial court.
It is claimed and the evidence shows that Hines sold White’s abstract books and one iron safe to M. G-. Ooyle for $243. He charged himself on account of these items with $160. His account should therefore be charged with the $83. W. D. Beck testified that White owned a span of mules 'which he purchased from Mr. Hines for $100 cash. This item is nowhere found on Mr. Hines’ books of account and should be charged against the estate.
The evidence shows that the following assigned notes were collected by Hines but. are not charged on his books of account.
Note of A. J. Snelson for................ $114.00
Note of Levi McCaskill for................ 360.00
Two notes of E. B. Dickinson, aggregating.. 366.00
Total.......................... $840.00
If to this total is added the $200 erroneously credited as paid to Mrs. White, the balance of $183 for the sale of the mules, safe and abstract books, we have $1,223 that should be added to the charges against the estate. If this is done, the estate will stand charged as follows:
Collected as shown by Hines’ book of account, recorder’s bond acc’t,.....•............$1,711.97
Collected on clerk’s bond acc’t,............ 2,359.16
Miscellaneous acc’t,..................... 894.02
Items omitted as above stated,............. 1,223.00
Total,........................$6,188.15
The evidence shows that the estate is entitled to the following credits:
Credit to recorder’s bond acc’t,............ $ 788.04
Credit on clerk’s bond acc’t,..............2,165.35
Credit on Miscellaneous acc’t,............. 880.97
*127Paid to Southern Agency Co. for which no credit was given on Hines’ books,...... 955.00
Paid to Clark Dooley,................... 300.00
In bank to credit of trust,................1,618.05
Total credits,..................$6,737.11
Balance due the estate,.................. $ 519.11
The fourth count is in equity. It asks for an accounting of defendant as administratrix of the assets of White which were placed in the hands of Mr. Hines. There was no separate trial of this count and no evidence was introduced in support of it except what appears in plaintiff’s deposition to the effect that certain notes he assigned to Hines had not been accounted for in lists of notes furnished him by the defendant. There is an exhibit of the private account of Betty White in the record in which it appears that a number of assigned notes were put in her hands by Mr. Hines. It is also shown that the administratrix caused a number of the assigned notes to be delivered to plaintiff. Presumably she delivered all that came into her hands as executrix and there is no substantial evidence to overthrow this presumption, and as the finding of the trial court is a general one for the defendant, we must conclude that the court found there was nothing in the hands of the administratrix to account for and that Mr. Hines had honestly and faithfully administered the trust committed to him by the plaintiff. The omission of both charges and credits on Mr. Hines’ books of account can be accounted for on the ground that he was a very sick man for some time prior to his death. His residence, too, was in West Plains while the business of the trust was at Houston, Missouri. On account of his ill condition, his visits to the latter city to look after the interests of the trust were necessarily hurried and made under difficulties. As suggested by appellant’s counsel in his brief, had Hines lived, no controversy between him and Mr. White in respect to the trusts would have arisen. We think *128the evidence conclusively shows that none should have arisen between appellant and Hines’ administratrix.
The judgment is affirmed.
Nortoni and Goode, JJ., concur.